DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:  It is unclear what “assembly elements” are.  Does this correspond to the vertical posts and horizontal beams such as item 4?  It is assumed this is what defines the assembly elements and will be examined accordingly.

Additional claims rejected under 35 USC 112 but not addressed are rejected as being dependent on a rejected base claim and failing to further remedy the issue(s).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higgins (US Patent No 5,289,665).

Referring to claim 8:  Higgins teaches a method constructing a prefabricated building.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holmes et al. (US Patent No 6,235,367) (“Holmes”) in view of Chugh et al. (US PGPub No 2017/0335567) (“Chugh”).

Referring to claim 1:  Holmes teaches a construction assembly for a prefabricated building, comprising: horizontal elements (item 12iw) and vertical elements (item 13) as well as assembly elements (item 12ew’), the horizontal, vertical and assembly elements are formed by a first panel (item 42) forming a longitudinal, face, a second panel (item 44) forming a structuring layer on the opposite longitudinal face, and an insulating material (item 60) disposed between the longitudinal faces, a thickness U of the vertical elements corresponding t
	It would have been obvious to one of ordinary skill in the art to create the device taught by Holmes with the pipes taught by Chugh in order to allow for utilities to run through the building.

Referring to claim 2:  Holmes and Chugh teach all the limitations of claim 1 as noted above.  Additionally, Holmes teaches at least some of the elements have male connectors (item 85) inserted at regular intervals on a rim of the elements, and female connectors (item 87) inserted symmetrically and facing the male connectors on the corresponding rims.

Referring to claim 3:  Holmes and Chugh teach all the limitations of claim 2 as noted above.  Additionally, Holmes teaches wherein the rim of the assembly elements is machined at each insertion point of a female connector to create a trench at the bottom of which the female connector is housed (figure 6).

Referring to claim 4:  Holmes and Chugh teach all the limitations of claim 3 as noted above.  They do not specifically teach the trench is wider on the edge of the rim of the assembly element to facilitate the insertion of the male connector.  However, it would have been obvious to one of ordinary skill in the art to recognize that the trench of Holmes could be larger at the opening and smaller at the base in order to allow for quicker alignment when inserting the male component into the female component.

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J MAESTRI whose telephone number is (571)270-7859. The examiner can normally be reached M-Th 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J MAESTRI/Primary Examiner, Art Unit 3635